
	
		I
		112th CONGRESS
		2d Session
		H. R. 6125
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2012
			Mr. Renacci (for
			 himself and Mr. Perlmutter) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Deposit Insurance Act and the
		  Federal Credit Union Act with respect to privilege of information provided to
		  Federal and State agencies, and for other purposes.
	
	
		1.Privilege and confidentiality
			 of information provided to regulators
			(a)Federal Deposit
			 Insurance ActThe Federal
			 Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended—
				(1)in section 11(t) (12 U.S.C.
			 1821(t))—
					(A)in paragraph (1), by inserting or
			 confidentiality after privilege;
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A)—
							(I)by inserting after
			 clause (v) the following:
								
									(vi)The Bureau of Consumer Financial
				Protection.
									;
				and
							(II)by adding at the
			 end the following:
								
									(viii)State bank and financial company
				supervisors.
									(ix)Any licensing and
				registry system established under section 1502 or section 1509 of the Secure
				and Fair Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et
				seq.).
									;
				and
							(ii)by
			 adding at the end the following:
							
								(C)State bank and
				financial company supervisorThe term State bank and financial
				company supervisor means—
									(i)a
				State bank supervisor; or
									(ii)any agency of a State which licenses,
				supervises, or examines the offering of consumer financial products or services
				provided by persons subject to the regulatory or supervisory authority of the
				Bureau of Consumer Financial
				Protection.
									;
				and
						(C)in paragraph (3),
			 by inserting or confidentiality after
			 privilege;
					(2)in section
			 18(x)—
					(A)in paragraph (1)—
						(i)by
			 inserting the Bureau of Consumer Financial Protection, before
			 any Federal banking agency;
						(ii)by
			 striking State bank supervisor and inserting State bank
			 and financial company supervisor (as defined under section 11(t)(2)), licensing
			 and registry system established under section 1502 or section 1509 of the
			 Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C. 5101
			 et seq.); and
						(iii)by
			 striking such agency each place such term appears and inserting
			 such Bureau, agency, system;
						(iv)by
			 inserting or confidentiality after privilege;
			 and
						(B)in paragraph
			 (2)—
						(i)by inserting or
			 confidentiality after privilege each place such term
			 appears; and
						(ii)in subparagraph (B)—
							(I)by inserting the Bureau of Consumer
			 Financial Protection, before any Federal banking agency;
			 and
							(II)by striking
			 State bank supervisor and inserting State bank and
			 financial company supervisor, licensing and registry system established under
			 section 1502 or section 1509 of the Secure and Fair Enforcement for Mortgage
			 Licensing Act of 2008 (12 U.S.C. 5101 et seq.).
							(b)Federal Credit
			 Union ActSection 205(j) of
			 the Federal Credit Union Act (12 U.S.C. 1785(j)) is amended—
				(1)by inserting
			 or confidentiality after privilege each place
			 such term appears; and
				(2)by inserting the Bureau of Consumer
			 Financial Protection, before the Administration each
			 place such term appears.
				
